Citation Nr: 1817417	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-22 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material has been received to reopen a previously denied claim for entitlement to service connection for a refractive error (claimed as loss of vision of both eyes) and if so, whether service connection is warranted. 

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for pityriasis simplex (claimed as a skin rash).

4.  Entitlement to service connection for traumatic brain injury (TBI).

5.  Entitlement to a rating in excess of 30 percent prior to April 14, 2015 and in excess of 50 percent thereafter for migraine headaches.

6.  Entitlement to a rating in excess of 20 percent for a right shoulder anterior contusion. 

7.  Entitlement to a compensable rating for sinusitis.  
8.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to January 3, 2017.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1992 to January 1994, from September 2002 to January 200, from August 2007 to February 2008 and from October 2011 to June 2012.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran requested a hearing before a Board member on his August 2012 VA Form 9.  However, in a March 2015 correspondence, he withdrew his request.  Therefore, the Board finds that there is no hearing request pending.  

A claim for a total disability TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, a claim of entitlement to a TDIU was raised by evidence of record which indicated that the Veteran may be unemployable due to the effects of his headaches.  See April 2015 VA examination report.  As the record now raises a question of whether the Veteran is unemployable due to his service-connected disabilities, a claim for a TDIU is properly before the Board.

In a February 2016 rating decision, the RO granted the claim for entitlement to service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating, effective June 13, 2011 and a 50 percent rating, effective April, 30, 2014.  In March 2016 the Veteran filed a Notice of Disagreement (NOD) with the increased rating and the effective date.  However, the RO has not issued a Statement of the Case (SOC) in response to the NOD.  As the RO has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999) (where an NOD had not been recognized).  As the record reflects that the NOD has been recognized, a remand of the issues pursuant to Manlincon is not warranted in this case.

All issues except the issue of whether new and material evidence has been received to reopen the previously denied claim for refractive error are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The claim for entitlement to service connection for refractive error (claimed as loss of vision) was denied in a February 2005 unappealed decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to decide the claim.


CONCLUSION OF LAW

1.  The February 2005 rating decision is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.110 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for refractive error (claimed as loss of vision).  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a refractive error.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  New and Material Evidence 

The Board finds that the Veteran has submitted new and material evidence to warrant reopening his previously denied claim.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.

In a February 2005 rating decision, the RO denied the Veteran's claim for entitlement to service connection for refractive error (claimed as loss of vision at both eyes due to trauma) due to a refractive error being considered by VA as a congenital or developmental development unrelated to service.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the February 2005 rating decision became final.

Since the previous denial, in February and May 2010, the Veteran submitted a new claim requesting entitlement to service connection for bilateral vision loss.  A December 2004 VA treatment record (associated with the claims folder after the February 2005 rating decision) indicates that the Veteran suffers from "refractive error secondary to left orbital fracture during Air Force time."  A December 2009 VA treatment record also notes a history of "diplopia secondary to a fracture in the left orbital areas in 2001-2002."  It is also noted that in a July 2014 rating decision, the RO granted entitlement to service connection for pinguecula and exophoria; however, entitlement to service connection for loss of vision was not included in that decision.

As the VA treatment records were not previously reviewed by agency decisionmakers, they must be considered new evidence.  The Board further finds that the evidence is not only new, but also material.  It raises the possibility of substantiating the claim when considered with the old evidence.  See Shade, supra.  In that regard, the new evidence tends to show that the Veteran's loss of vision and/or double vision is not congenital, but related to an in-service trauma. 
Accordingly, the Veteran's claim for service connection for loss of vision is reopened.

ORDER

New and material evidence sufficient to warrant reopening a claim for service connection for refractive error of the bilateral eyes (claimed as loss of vision), having been received, the claim to reopen is granted.  


REMAND

Loss of Vision

The Veteran has been afforded VA examinations regarding his claim for loss of vision.  The September 2013 VA examiner found that the Veteran's pinguecula and exophoria were related to service and service connection was subsequently granted for those disabilities.  However, the evidence of record does not support a finding that the Veteran's loss of vision is related to service, despite VA treatment records stating as much but without any indication of a rationale for those notations.  As no examiner has specifically addressed the potentially favorable evidence of record, the Board finds that a remand is necessary to obtain a medical opinion which directly addresses all evidence of record.  

There is evidence that the Veteran was treated at Marco "the Leader of Vision Diagnostics" evidenced by field of vision tests currently of record.  However, it is unclear as to whether there are any further private treatment records relevant to the Veteran's loss of vision claim.  On remand, the Veteran should complete an up to date VA Form 21-4142, Authorization and Consent to Release Information.  

TBI and Vertigo

The Veteran was afforded a VA TBI examination in July 2011 where the examiner opined that the Veteran did not fulfill the criteria for TBI.  The examiner noted that he had head trauma in-service and has service-connected posttraumatic headaches but after a thorough cognitive testing and an unremarkable brain MRI, concluded that the Veteran did not have a diagnosis of TBI.  

However, in March 2016, the Veteran submitted VA treatment records which noted that he was diagnosed with mild TBI in November 2015.  As there is favorable evidence of record since the last VA examination, the Board finds that a remand is warranted to obtain a new medical opinion which addresses the November 2015 TBI diagnosis.  

Further, a September 2009 VA treatment notes that the Veteran complained of having loss of vision, a headache and an episode of dizziness followed by a sensation of blacking out.  He endorsed symptoms of feeling dizzy or losing his balance.  He was diagnosed with dizziness and giddiness.  As it is unclear as to whether the Veteran's symptoms of dizziness is related to his potential TBI, the Board finds that a remand is necessary to obtain a medical opinion regarding whether the Veteran's symptoms of dizziness are secondary to his TBI; constitute a distinct diagnosis of vertigo or neither.  

Skin rash

The Veteran was afforded a Gulf War examination in June 2011 where he reported skin rashes which began in 2008.  Specifically, he reported that he experienced pruritis and redness in his scalp area which he treated with medicated shampoo.  The examiner noted that the Veteran had scalp dandruff with redness and irritation but no other skin abnormalities.  The examiner diagnosed the Veteran with pityriasis simplex and opined that it was not part of a Gulf war undiagnosed disease as it had a clear and specific etiology.  He reasoned that the medical literature did not support an etiological link between pityriasis simplex and exposure to fumes, smoke and dust.  However, the Veteran was not afforded a VA skin examination to determine whether the skin disability was directly related to service.  Therefore, the Board finds that a remand is necessary to obtain a medical opinion.  


Sinusitis

The Veteran was last afforded a VA examination regarding his sinusitis in June 2011.  In a February 2018 Informal Hearing Presentation (IHP), the Veteran's representative requested a new examination to determine the severity of the Veteran's sinusitis since the last examination was 7 years prior.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (the mere passage of time does not automatically render an examination inadequate; rather, there must be evidence of a change in the condition of an allegation of worsening of the condition).  There is evidence that the Veteran's sinusitis may have worsened since the last examination.  Therefore, the Board finds that a remand is necessary to afford the Veteran an examination which assesses the current severity of his sinusitis.  

Right Shoulder 

The Veteran was most recently afforded a VA joints examination in April 2015.  However, the April 2015 examination report did not include any testing for pain on active and passive motion or joint testing in weight-bearing and non weight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Therefore, the Board finds that a remand is necessary to afford the Veteran another VA examination which assesses the current severity of the Veteran's right shoulder disability and includes the requisite testing.

The Veteran seeks TDIU, prior to January 3, 2017.  As there remains pending service connection and increased rating issues on appeal, the outcome of which may affect the individual and overall combined disability rating, the Board finds that the issues are inextricably intertwined, and as such must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).  Once the service connection and increased rating issues are decided, TDIU must be revisited, to include whether referral for extraschedular evaluation is warranted.

It appears that the Veteran seeks ongoing treatment with the VA; however, the most recent VA treatment record is dated December 2015.  On remand, updated VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate VA treatment records beginning from December 2015 with the record. 

2.  Contact the Veteran and request that he provide or authorize the release of any private treatment records from Marco "The Leader of Vision Diagnostics" as well as any other records, not already of record, that are relevant to his claim.  

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  

3.  Then, schedule the Veteran for a VA examination to determine the etiology of his symptoms of periods of loss of vision, diminished visual acuity and diplopia.  The electronic claims folder and a copy of this remand must be made available to the examiner.  The examiner is then asked to provide an opinion as to the following:
(a)  Opine whether the Veteran suffers from an ophthalmological disability manifested by symptoms of periods of loss of vision, diminished visual acuity and diplopia.  

(b)  If so, opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's disability, manifested by symptoms of periods of loss of vision, diminished visual acuity and diplopia, is related to active service, to include due to confirmed head trauma.  

The examiner is asked to specifically address the following:

(i)  VA treatment records from December 2004 and September 2009 which indicate that the Veteran's vision loss and diplopia are secondary to in-service trauma and 

(ii)  a July 2011 VA TBI examination report where the Veteran reported oppressive frontal headaches with associated blurred vision and progressively diminished visual acuity.  

A complete rationale is requested for all opinions.  

4.  Schedule the Veteran for a VA TBI examination.  The electronic claims folder and a copy of this remand must be made available to the examiner.  The examiner is then asked to provide an opinion as to the following:

(a)  Opine whether the Veteran has a diagnosis of TBI.

The examiner's attention is directed to VA treatment records which indicate that he was diagnosed with mild TBI in November 2015.

(b)  If so, opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's TBI is related to active service, included a confirmed report of head trauma. 

(c)  If so, opine whether the Veteran's reports of dizziness are a symptom of his diagnosed TBI.

(d)  If the Veteran's reports of dizziness are not a symptom of his TBI, opine whether the Veteran meets the requirements for a diagnosis of vertigo.

(e)  If a diagnosis of vertigo is found, opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's vertigo is related to active service.  

A complete rationale is requested for all opinions.

5.  Schedule the Veteran for a VA dermatological examination to determine the etiology of his skin disability (diagnosed as pityriasis simplex).  The electronic claims folder and a copy of this remand must be made available to the examiner.  The examiner is then asked to provide an opinion as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's skin disability incurred in or is otherwise related to active service.  

The examiner's attention is directed to the Veteran's statement that he first began experiencing his symptoms during the summer of 2008.

A complete rationale is requested for all opinions.  

6.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected sinusitis.  The electronic claims folder and a copy of this remand must be made available to the examiner for review prior to examination.

7.  Schedule the Veteran for an examination in order to determine the current level of severity of his right shoulder disability.  The electronic claims folder and a copy of this remand must be made available to the examiner.  

The examination report should also include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  See Correia, supra.

8.  Readjudicate the Veteran's claims after ensuring that any other appropriate development is complete, to include whether TDIU prior to January 3, 2017, is warranted.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


